Philips, P. J.
The defendant, as constable, levied an execution, from a justice’s court, on a horse, as the property of the respondent. The respondent, plaintiff below, claimed the horse as exempt from execution, and so notified the defendant, constable. On the refusal of the defendant to release the horse, the plaintiff instituted the present action of injunction in the circuit court to enjoin the sale. The petition alleges the facts aforesaid, and charges that the plaintiff, in the event of such sale, would be without adequate remedy at law, and would sustain great damage. On the hearing of this cause the facts concerning the judgment, the issue of the execution, and levy were established. The plaintiff also introduced evidence tending to show that the horse was exempt from execution, and that he made demand of the constable for his release, and that the constable threatened to proceed with the sale.
The defendant made proof of his solvency, as well as of the sureties on his official bond; and that the plaintiff in the trial before the justice of the peace in which the judgment was had swore that he did not own the horse. The court rendered judgment making the injunction perpetual. From this judgment the defendant appealed.
I. The single question for determination on this appeal is, will the remedy by injunction lie ? According to the well established rule in chancery practice,’ to ' *189authorize a resort to injunction as a remedy for trespass the bill should, show and. aver that the threatened injury is so irreparable in its character as not to admit of adequate and ready compensation in an action at law for damages, or that the trespasser was so insolvent as to render a money judgment against him unavailing. High on Inj., sects. 697, 701, 717. There are exceptions to this rule, as where a resort to an action at law would likely be productive of a multiplicity of suits, or where the personal property is pretium affectionis.
Our Supreme Court has repeatedly recognized this rule. In James et al. v. Dixon (20 Mo. 80), the court held that an injunction would not lie to restrain a trespass unless the trespasser was insolvent, or the injury was irreparable. Scott, J., said: “An injunction is not granted to restrain a mere trespass, where the injury is not irreparable and destructive to the plaintiff’s estate; but is susceptible of perfect pecuniary compensation, and for which a party can obtain adequate satisfaction in the ordinary course of law.” This was followed in Burgess v. Kastleman (41 Mo. 480), in which Wagner, J., observed: “Where a party has a remedy at law, he cannot come into equity unless, from circumstances not within his control, he could not avail himself of his legal remedy. An injunction will not be granted where the injury is susceptible of perfect pecuniary compensation, and for which a party can obtain adequate satisfaction in the ordinary course of law. That full compensation can be had at law, is the great rule for withholding the strong arm of the chancellor. The party must be insolvent, so that an action at law would be unavailing, or the injury so irreparable in its nature that the plaintiff would be remediless without the interposition of the injunctive process.” These cases were followed in Echelkamp v. Schrader (45 Mo. 505), and in Weigel v. Walsh (Ib. 560).
There is neither any allegation of insolvency in the bill, nor proof of it at the hearing, nor of irreparable in*190jury. Why then has not the plaintiff an adequate and complete remedy at law % The property being exempt from seizure and sale under execution for the debts of the relator, the constable, especially after notification by the defendant in execution, was a trespasser, and he and the sureties on his official bond would be liable as for a conversion. Miller v. Wall, 27 Mo. 440; Megehe v. Draper, 21 Mo. 510; State ex rel. v. Barada, 57 Mo. 562; State ex rel. v. Ketzeborn, 2 Mo. App. 351; State v. Taylor, 3 Mo. App. 351; State v. Romer, 44 Mo. 99. No title would pass by such sale. The relator could replevin it. Freeman on Ex., 215; Wells on Replevin, 268; Rowell v. Klein, 44 Ind. 296.
II. It is insisted, however, that these rules of chancery have been modified 'by section 2722, Revised Statutes. This section is as follows : “The remedy by writ of inj unction or prohibition shall exist in all cases where an injury to real, or personal property is threatened, and to prevent the doing of any legal wrong whatever, whenever, in the opinion of the court, an adequate remedy cannot be afforded by an action for damages.”
The effect of this provision is to relieve the relator from showing irreparable injury, or. the insolvency of the defendant,only where “an adequate remedy cannot be afforded by an action for damages.” Bank v. Kercheval, 65 Mo. 682; Turner v. Stewart, 78 Mo. 480.
In the first case the injunction was sustained, as the property was in the nature of a fixture, and because of its peculiar character it would be difficult to measure the damages by an action at law, and in the latter, coupled with a like difficulty of ascertaining approximately what such damage would be, it would probably necessitate a resort to a multiplicity of suits.
Not so here. The property in question is a horse. In the absence of ajpretiiom affeciionis there would be no difficulty in establishing his value, and only one suit would be necessary to a complete adjustment.
III. Since the adoption of said section 2722, in the *191statute of 1865 (G-. S., p. 669, sect. 24), this question has frequently been before the Supreme Court, and it was not supposed to interfere with the recognized rule, that in the absence of insolvency on the part of the trespasser, •especially as to personal property, the remedy by injunction would not lie, where full compensation was readily attainable in the action for damages. Burgess v. Kastleman, supra; Echelkamp v. Schrader, supra; Weigel v. Walsh, supra; Hopkins v. Lovell, 47 Mo. 102.
In Leslie v. City of St. Louis (47 Mo. 474, 479), Wagner, J., used the following broad language: £ ‘ Courts of equity never allow relief by injunction to prevent the sale of personal property, but where real property is about to be sold * * * for the payment of taxes or .assessment, equity will interpose. The distinction lies m the fact ihat in the one case a full and complete remedy is furnished at law, while in the other a cloud is about to be cast over a land title, and the court interferes to prevent it.”
It seems to me that to affirm this judgment would, practically, be to wipe out all distinction, in such cases, between common law and equity remedies, and make either remedy a mere matter of election at the pleasure •of the suitor. Until the legislature shall see fit by enactment to obliterate these distinctions, so plainly and broadly'- written in our jurisprudence by the learned and ■experienced jurists of both England and America, we shall be content to follow where they have led.
The other judges concurring, the judgment of the •circuit court is reversed, and the cause remanded with directions to the circuit court to dissolve the inj unction and dismiss the petition at plaintiff ’ s cost.